Exhibit 10.1

ATMOS ENERGY CORPORATION EQUITY INCENTIVE

AND DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

AMENDED AND RESTATED AS OF JANUARY 1, 2012

The Atmos Energy Corporation Equity Incentive and Deferred Compensation Plan for
Non-Employee Directors (the “Plan”) was an amendment and restatement of the
Atmos Energy Corporation Deferred Compensation Plan for Outside Directors
adopted by the Company on May 10, 1990, as subsequently amended and restated on
August 12, 1998, and was adopted by the Board of Directors of Atmos Energy
Corporation, a Texas and Virginia corporation (hereinafter called the “Company”)
on August 7, 2007. The Plan was subsequently amended and restated as of
January 1, 2010. This Plan document is designed to supersede the amended and
restated Plan and includes all terms and provisions of the Plan. The amendments
to this amended and restated Plan were adopted by the Board of Directors of the
Company on November 8, 2011.

ARTICLE 1

PURPOSE

The Plan, as amended, allows each non-employee Director to defer receipt of his
or her annual retainer fee, to invest his or her deferred fee in either a cash
account or a stock account, and to receive an annual grant of share units to be
credited to his or her stock account for each year the non-employee Director
serves on the Company’s Board of Directors. The Plan, as amended, is intended to
encourage qualified individuals to accept nominations as Directors of the
Company and to strengthen the mutuality of interests between the non-employee
Directors and the Company’s other shareholders.

ARTICLE 2

DEFINITIONS

The following are defined terms wherever they appear in the Plan:

2.1 “Board of Directors” or “Board” shall mean the Board of Directors of Atmos
Energy Corporation.

2.2(a) “Change in Control” of the Company occurs upon a change in the Company’s
ownership, its effective control or the ownership of a substantial portion of
its assets, as follows:

(i) Change in Ownership. A change in ownership of the Company occurs on the date
that any “Person” (as defined in Section 2.2(b) below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the



--------------------------------------------------------------------------------

same Person is not considered to be a Change of Control. In addition, if any
Person has effective control of the Company through ownership of 30% or more of
the total voting power of the Company’s stock, as discussed in paragraph
(ii) below, the acquisition of additional control of the Company by the same
Person is not considered to cause a Change in Control pursuant to this paragraph
(i); or

(ii) Change in Effective Control. Even though the Company may not have undergone
a change in ownership under paragraph (i) above, a change in the effective
control of the Company occurs on either of the following dates:

(A) the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Company’s stock possessing 30 percent or more of the total
voting power of the Company’s stock. However, if any Person owns 30% or more of
the total voting power of the Company’s stock, the acquisition of additional
control of the Company by the same Person is not considered to cause a Change in
Control pursuant to this subparagraph (ii)(A); or

(B) the date during any 12-month period when a majority of members of the Board
is replaced by directors whose appointment or election is not endorsed by a
majority of the Board before the date of the appointment or election; provided,
however, that any such director shall not be considered to be endorsed by the
Board if his or her initial assumption of office occurs as a result of an actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or

(iii) Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Company, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Company’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the shareholders of the
Company immediately after the transfer, through a transfer to (A) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock; (B) an entity, at least 50% of the total value
or voting power of the stock of which is owned, directly or indirectly, by the
Company; (C) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Company’s outstanding stock; or (D) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or indirectly, at least 50% of the total
value or voting power of the Company’s outstanding stock.

 

2



--------------------------------------------------------------------------------

(b) For purposes of Section 2.2(a) above,

(i) “Person” shall have the meaning given in Code Section 7701(a)(1). Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Section 409A of the Code.

(ii) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.

(c) The provisions of this Section 2.2 shall be interpreted in accordance with
the requirements of the Final Treasury Regulations under Code Section 409A, it
being the intent of the parties that this Section 2.2 shall be in compliance
with the requirements of said Code Section and said Regulations.

2.3 “Cash Account” means the Sub-Account under the Plan to which the Director
may voluntarily elect to defer his or her Fee (as defined below) for payment at
a specified future date, under the terms and provisions of the Plan.

2.4 “Code” means the Internal Revenue Code of 1986, as amended, together with
the published rulings, regulations, and interpretations duly promulgated
thereunder.

2.5 “Company” means Atmos Energy Corporation, a Texas and Virginia Corporation,
and any successor entity.

2.6 “Common Stock” means the Common Stock of the Company, with no par value
(stated value of $.005 per share), or such other security or right or instrument
into which such Common Stock may be changed or converted in the future.

2.7 “Director” means a member of the Board of Directors who is not employed by
the Company or any of its Subsidiaries.

2.8 “Fair Market Value” of a share of Common Stock, as of any specified date, is
the mean of the highest and lowest prices per share on the New York Stock
Exchange Consolidated Tape on that date. However, if no trading in the Common
Stock occurs on the New York Stock Exchange on that date, the “Fair Market
Value” shall mean the mean of the highest and lowest prices as reported on the
most recent previous day for which sales were reported. In the event the Common
Stock is traded on an exchange other than the New York Stock Exchange, the Board
of Directors shall select a suitable substitute published stock quotation
system, which system shall be in compliance with all relevant regulatory
provisions.

2.9 “Fee” means the annual retainer fee (paid in quarterly installments) earned
by a Director for his or her service as a member of the Board of Directors
during a Plan Year or portion thereof.

2.10 “Plan” means the Atmos Energy Corporation Equity Incentive and Deferred
Compensation Plan for Non-Employee Directors, Amended and Restated as of
January 1, 2012, as described herein and as amended from time to time.

2.11 “Plan Benefits” means the benefits described in Articles 5 and 6 hereof.

2.12 “Plan Year” means the calendar year.

 

3



--------------------------------------------------------------------------------

2.13 “Quarter” means the 3-month period beginning January 1, April 1, July 1 or
October 1 of each Plan Year.

2.14 “Share Unit” means a notional share that is a fictitious share whose value
at any point in time is always equal to the Fair Market Value of a share of the
Common Stock of the Company at such point in time.

2.15 “Stock Account” means the Sub-Account under the Plan to which the Director
may voluntarily elect to defer his or her Fee, and to which the periodic grants
of Share Units are credited, for payment at a specified future date, under the
terms and provisions of the Plan.

2.16 “Sub-Account” means the Cash Account, the Stock Account, or both.

2.17 “Termination of Service” means with respect to each Director a “separation
from service” as a Director, as defined in Section 1.409A-1(h) of the Final
Treasury Regulations under Code Section 409A, or any successor provision
thereto.

ARTICLE 3

ADMINISTRATION

The Plan shall be administered by the Board of Directors. The Board of Directors
shall have the full authority to construe and interpret the Plan, and any action
of the Board of Directors with respect to the Plan shall be final, conclusive,
and binding on all persons. Subject to adjustment as provided in Section 7.8
hereof, the total number of shares of Common Stock reserved for issuance under
the Plan shall be 150,000.

ARTICLE 4

GRANTS OF SHARE UNITS

From and after the Effective Date (as defined in Section 7.11), each Plan Year,
the Board may grant to each Director such number of Share Units, if any, as the
Board may determine. The grants will occur on the 30th day following the
Company’s Annual Meeting of Shareholders each Plan Year.

ARTICLE 5

SUB-ACCOUNT CREDITS AND INVESTMENTS

5.1 Sub-Accounts. On or before the December 31 immediately preceding the start
of the next Plan Year, each Director participating in the Plan shall designate
the Sub-Account into which any Fee earned for such next succeeding Plan Year
shall be credited for the Plan Year. The Director may elect to have the Fee
credited to either Sub-Account in increments of ten percent (10%). Except as
otherwise provided herein, the Fee allocated to a Sub-Account may not thereafter
be allocated to the other Sub-Account.

5.2 Cash Account. The amount of the Fee allocated as a credit to the Cash
Account shall be converted to a cash balance as of the first business day of
each Quarter to be credited with interest in the means set forth below.

 

4



--------------------------------------------------------------------------------

(a) The balance in the Cash Account prior to any additional allocations or
credits of the Fee for such month, if any, shall be credited with interest equal
to one-twelfth of the Annual Interest Rate.

(b) The Annual Interest Rate for each applicable Plan Year will be equal to the
sum of (i) 2.5 percent, plus (ii) the annual yield reported on a 10-year
Treasury Bond for the first business day of January for each Plan Year, as
reported in the Wall Street Journal.

5.3 Stock Account. The amount of the Fee allocated as a credit to the Stock
Account shall be converted to Share Units as described below. Any Fee payable
for a Quarter shall be converted to a number of whole and, if applicable,
fractional Share Units on the first business day of that Quarter. Share Units
shall be credited with dividend equivalents as and when dividends are declared
on shares of Common Stock, and such dividend equivalents shall be converted to
whole and, if applicable, fractional Share Units on the business day on which
the dividends are declared on the shares of Common Stock.

ARTICLE 6

PLAN BENEFITS

6.1 Form. Plan Benefits of a Director shall be comprised of two forms. Plan
Benefits paid from the Cash Account shall be paid in the form of cash. Plan
Benefits paid from the Stock Account shall be paid in the form of shares of
Common Stock equal in number to whole Share Units in the Director’s Stock
Account. Any fractional Share Unit shall be rounded up to a whole Share Unit
prior to distribution.

6.2 Distribution.

(a) A Director’s Plan Benefits payable from either the Cash Account or the Stock
Account, shall be distributed at the time of the Director’s Termination of
Service in a single lump sum, unless the Director elected to receive
distribution of either the Cash Account or the Stock Account or both in
installments under the terms of the prior Plan.

(b) In the case of the death of a Director, the Director’s Plan Benefits shall
be distributed, within a reasonable time as determined by the Company, after the
Director’s death to the Director’s beneficiary or beneficiaries, as specified by
the Director on a form furnished by and filed with the Corporate Secretary of
the Company. If no beneficiary has been designated by the Director or if no
designated beneficiary survives the Director, the undistributed balance of his
or her Plan Benefit shall be distributed to the Director’s surviving spouse as
beneficiary if such spouse is still living or, his or her children, if any, per
stripes as beneficiary, or, if none, to the Director’s estate as beneficiary.
Any such Plan Benefits shall be payable in a lump sum, unless the Director
elected payment in installments as described in Section 6.2(a).

ARTICLE 7

GENERAL PROVISIONS AND TERMS

7.1 Change in Control. In the event of an occurrence of a Change in Control as
defined herein, the Company or its successor organization shall be required to
fully fund the Cash Account and Stock Account Plan Benefits through a grantor
trust arrangement established by the Company for the express purpose of the
Plan. Such financing of the grantor trust shall occur within 20 business days
following the date of the Change in Control and within 10 business days
following any subsequent increase in the value of the Cash Account or Stock
Account.

 

5



--------------------------------------------------------------------------------

7.2 Nontransferability. Except as provided in Article 6.2(b) above, no payment
of any Plan Benefit of a Director shall be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily or involuntarily or by operation of law. Any act in
violation of this subsection shall be void.

7.3 Compliance with Legal and Trading Requirements. The Plan shall be subject to
all applicable laws, rules and regulations, including but not limited to,
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. No provision of the Plan
shall be interpreted or construed to obligate the Company to register any shares
of Common Stock under federal or state securities laws. The transfer by a
Director of shares of Common Stock distributed pursuant to the Plan will be
subject to such restrictions as the Company deems necessary or desirable in
connection with federal or state securities laws, and Common Stock certificates
will bear a legend setting forth any such restriction.

7.4 Taxes. The Company is authorized to withhold from any payment made under
this Plan any amount of withholding and other taxes due in connection therewith,
and to take such other action as the Company may deem advisable to enable the
Company and a Director to satisfy obligations for the payment of any withholding
taxes and other tax obligations relating thereto.

7.5 Amendment or Termination. The Board may amend, alter, suspend, discontinue,
or terminate the Plan without the consent of shareholders of the Company or
individual Directors; provided, however, that, (i) without the consent of an
affected Director, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially impair the rights or, in any other
manner, materially and adversely affect the rights of such Director hereunder to
the Plan Benefits then credited to his or her Sub-Accounts, and (ii) no
amendment, alteration, suspension, discontinuation, or termination of the Plan
shall change the time or form of payment hereunder, unless such change is
otherwise in compliance with the requirements of Code Section 409A and the
Treasury Regulations issued thereunder.

7.6 Unfunded Status of Awards. This Plan is intended to constitute an “unfunded”
plan of deferred compensation. With respect to any payments not yet made to a
Director, nothing contained in the Plan shall give any such Director any rights
that are greater than those of a general unsecured creditor of the Company;
provided, however, subject to Article 7.1 hereof, that the Company may authorize
the creation of trusts or make other arrangements to meet the Company’s
obligations under the Plan to deliver cash or other property, which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Company otherwise determines with the consent of each affected
Director.

7.7 Nonexclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board to adopt such
other compensation arrangements and other awards otherwise than under the Plan
as it may deem desirable, and such arrangements and other awards may be either
applicable generally or only in specific cases.

7.8 Adjustments. In the event that subsequent to the effective date of the Plan
any dividend in shares of Common Stock, recapitalization, Common Stock split,
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or exchange, or other such change, affects the shares of Common
Stock such that they are increased or decreased or changed into or exchanged for
a different number or kind of shares of Common Stock, other securities of the
Company or of another corporation or other consideration, then in order to
maintain the proportionate interest of the Directors and preserve the value of
the Directors’ Share Units and to maintain the value of the Plan there shall
automatically be substituted (i) for each Share Unit a new Share Unit and
(ii) for the number of shares of Common Stock set forth in Section 3 above a
number of shares of Common Stock or other consideration, in the case of (i) and
(ii) above, representing the number and kind of shares of Common Stock, other
securities or other consideration into which each outstanding share of Common
Stock shall be changed or for which each share of Common Stock shall be
exchanged. The substituted units shall be subject to the same terms and
conditions as the original Share Units.

 

6



--------------------------------------------------------------------------------

7.9 No Right to Remain on the Board. Neither the Plan nor the crediting of Share
Units under the Plan shall be deemed to give any individual a right to remain a
Director of the Company or create any obligation on the part of the Board to
nominate any Director for reelection by the shareholders of the Company.

7.10 Governing Law. The validity, construction, and effect of the Plan shall be
determined in accordance with the laws of Texas without giving effect to
principles of conflict of laws.

7.11 Effective Date. The Effective Date for purposes of the most recent
amendments to the Plan is January 1, 2012.

7.12 Titles and Headings. The titles and heading of those Articles in the Plan
are for convenience of reference only. In the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

7.13 Indemnification. No member of the Board, nor any officer or Employee of the
Company acting on behalf of the Board, shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board and each and any officer or
Employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination, or interpretation. Notwithstanding the foregoing, to the
extent it is determined that the indemnification provided herein constitutes a
deferral of compensation for purposes of Code Section 409A, then (i) the amount
provided as indemnification during a calendar year shall not affect the amount
eligible for indemnification in any other calendar year, and (ii) payment of
indemnification amounts shall be made on or before the last day of the calendar
year following the calendar year in which such amounts subject to
indemnification were incurred.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
29th day of December, 2011 by its President and Chief Executive Officer pursuant
to prior action taken by the Board.

 

ATMOS ENERGY CORPORATION By:   /s/ KIM R. COCKLIN   Kim R. Cocklin   President
and Chief Executive Officer

Attest:

 

/s/ DWALA KUHN

Dwala Kuhn Corporate Secretary

 

7